In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana



                  No. 06-13-00032-CV




            IN RE: JAMES G. CONLEY, SR.




                   Original Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       James G. Conley, Sr., seeks to have this Court enter an order directing the Honorable

Brad Morin, Judge of the 71st Judicial District Court of Harrison County, to reconsider his

determination that Conley’s house could be sold as partial payment for a debt unrelated to the

property. Conley successfully made this argument in 2009 in a case with facts that he states in

this petition are identical to those alleged in the present lawsuit. The 2009 judgment was

affirmed by this Court in Driver v. Conley, 320 S.W.3d 516 (Tex. App.—Texarkana 2010, pet.

denied).

       Conley states that the same plaintiff refiled the same lawsuit (in front of a different

district judge) and fast tracked it “through the Courts without giving me the proper notification

. . . which would have enabled me to defend myself.” Although not clearly requested, we note

this document is effectively a request for an injunction or writ of prohibition to prevent the

district court from proceeding with a matter which had already been decided by this Court.

       This Court has jurisdiction to issue writs of prohibition to protect its jurisdiction,

including preventing interference with a pending appeal. TEX. CONST. art. V, § 6; TEX. GOV’T

CODE ANN. § 22.221 (West 2004). The purpose of a writ of prohibition is to protect the subject

matter of an appeal or to prohibit an unlawful interference with the enforcement of a superior

court’s orders and judgments. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680 (Tex. 1989)

(orig. proceeding); Sivley v. Sivley, 972 S.W.2d 850, 862–63 (Tex. App.—Tyler 1998, orig.

proceeding). If there is an adequate remedy by appeal, a writ of prohibition is not appropriate.


                                               2
Holloway, 767 S.W.2d at 684; In re Castle Tex. Prod. Ltd. P’ship, 189 S.W.3d 400, 404 (Tex.

App.—Tyler 2006, orig. proceeding).

            Conley’s petition is quite concise. 1 However, he has failed to provide this Court with any

record to support the complaints contained in that petition. It is the relator’s burden to provide

this Court with a sufficient record to establish his right to relief. Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99

(Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3. The letter petition

included no attachments of any kind, and it is impossible to determine if the actions of the

district court in this case have so impinged on the authority of this Court that a writ of

prohibition is appropriate. 2 Conley’s petition contains neither an appendix nor any other attempt

to provide a record for our review. Without some form of record, we are unable to grant the

extraordinary relief he has requested.

            To the extent this may also be considered a request for a writ of mandamus, we note that

we may issue a mandamus only when the mandamus record establishes both (1) a clear abuse of

discretion or the violation of a duty imposed by law and (2) the absence of a clear and adequate

remedy at law. Walker, 827 S.W.2d at 839–40; see In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding).




1
 The document is a letter asking for relief. It is not a document entitled as a formal petition. It is axiomatic that we
are to look to the actual content of a document to determine its nature, and we do so in this instance.
2
    See TEX. R. APP. P. 52.3(k)(1).
                                                           3
       From Conley’s statements, it is not clear that a judgment or turnover order exists at this

time, but, if so, review by appeal would be available. Due to the lack of any supporting

documentation, it is also not clear whether he has brought his position to the attention of the trial

court or whether the actual situation that exists is one that is in conflict with the prior decision of

this Court.

         We deny the petition.




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:        April 24, 2013
Date Decided:          April 25, 2013




                                                  4